OPINION ON PETITION TO REHEAR
The State of Tennessee has filed a petition to rehear. The petition disagrees with our interpretation of federal and state law with respect to the State’s duties and responsibilities in the area of inspection and maintenance of bridges that are on one of the Federal Aid Highway Systems.
We fully considered the same arguments presented in the petition to rehear in preparing the opinion heretofore released, have considered them again, and continue to adhere to the challenged holdings.
The petition to rehear is respectfully denied at the cost of the State of Tennessee.